DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 02/14/2022 have been entered. Claims 1-15 are currently pending. Applicant’s amendments are sufficient to overcome the 112(b) rejections set forth in the Non-Final Office Action dated 9-14-2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9101929 (Ehren hereinafter).
Regarding claim 1, Ehren teaches a combined pump-sensor arrangement (Figure 2) that discloses a substrate comprising a first main surface and an opposite second main surface 2), a micropump comprising a pump inlet and a pump outlet (Micropump 8 with inlet on the figure right hand side with the outlet on the figure left hand side of 8), the micropump being configured to suck in an analyte fluid present in the measuring cavity through the pump inlet and eject the same to an environment outside the measuring cavity via the pump outlet (Column 8 Lines 5-6), a sensor for detecting at least one component of the analyte fluid present within the measuring cavity and movable by means of the micropump (Sensor 14), wherein both the sensor and the micropump are each arranged on the first main surface of the substrate and within the measuring cavity (Seen in Figures 2a-d).
Regarding claim 2, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is arranged on the first main surface of the substrate without any support (Micropump 8 is arranged indirectly on the substrate 3 without any specific support structures).
Regarding claim 3, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is implemented without tubes (There are no tubes shown in the micropump 8).
Regarding claim 4, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is arranged to be spaced apart from the first main surface of the substrate by means of a spacer so that the result is a fluid channel between the micropump and the first main surface of the substrate (Figure 2d shows what is seen as a fluid channel for K2 with spacer 5), the fluid channel fluidically connecting to each other the 
Regarding claim 5, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the substrate comprises a recess (recess at both sides of 3a in Figures 2), arranged in the first main surface, defining a fluid channel between the measuring cavity and the pump inlet so that the analyte fluid can be sucked in through this fluid channel (Under the broadest reasonable interpretation of the pump inlet, the recess is the through hole for fluid to pass made into the substrate 3 and the pump inlet and outlet are each the immediate instance where the tubing meets substrate 3).
Regarding claim 7, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the substrate comprises an opening extending completely through the substrate (Openings around 3a in substrate 3), the opening defining a fluid inlet through which the analyte fluid may flow into the measuring cavity from the environment, and wherein the sensor is arranged, in the fluid flow direction, between the fluid inlet and the pump inlet (Figures 2d, 7a, and 7b with sensor 14).
Regarding claim 10, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the package lid is arranged on the first main surface of the substrate in a fluid-tight manner (Figure 2d, inherently sealed to prevent leaking).
Regarding claim 14, Ehren’s teachings are described above in claim 1 where Ehren further discloses that the micropump is implemented to be a MEMS (micro electro mechanical system) micropump (Column 1 lines 25-30 detail the use of micromechanical pumps and the pump shown by Ehren is a MEM).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9101929 (Ehren) in view of US 2016/0169704 (Badeja hereinafter).
Regarding claim 6, Ehren’s teachings are described above in claim 1 but are silent with respect to the package lid comprises an opening defining a fluid inlet through which the analyte fluid may flow into the measuring cavity from the environment, the opening being arranged adjacent to the sensor.
However, Badeja teaches an on lab chip (Figure 1) that discloses a package lid that comprises an opening defining a fluid inlet through which the analyte fluid may flow into the measuring cavity from the environment (Package lid 2 with opening 7), the opening being arranged adjacent to the sensor (Sensors 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump-sensor of Ehren with the different inlet location and package lid of Badeja to allow for less material to be used while allowing the pump-sensor unit to adapt to the required special constraints to detect the analyte.
Regarding claim 15, Ehren’s teachings are described above in claim 1 but are silent with respect that the sensor is configured to detect at least a gas and/or solid particle and/or volatile organic compounds present in the analyte fluid. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing capabilities of Ehren with the teachings of Badeja to be able to detect the desired targets per the applied application. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9101929 (Ehren) in view of US 6548895 (Benavides hereinafter).
Regarding claim 8, Ehren’s teachings are described above in claim 1 but are silent with respect to a filling material is arranged within the measuring cavity, the filling material filling at least a part of the overall volume of the measuring cavity so that the remaining volume of the measuring cavity where the analyte fluid may propagate is reduced by the portion of the filling material.
However, Benavides teaches a microfluidic device that discloses a filling material is arranged within the measuring cavity, the filling material filling at least a part of the overall volume of the measuring cavity so that the remaining volume of the measuring cavity where the analyte fluid may propagate is reduced by the portion of the filling material (Filling material 76 per Column 13 Line 54 to Column 14 Line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring cavity with a filling material to ensure the required geometry for the sensor is obtained therefore leading to more accurate sensing. 
Regarding claim 9, Ehren’s teachings are described above in claim 8 where the combination of Ehren and Benevides would further disclose that the filling material comprises a casting compound coating the measuring cavity, at least with the exception of a fluid flow path .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9101929 (Ehren).
Regarding claim 11, Ehren’s teachings are described above in claim 1 but are silent with respect to the package comprises a structural height HG does not exceed HG = 1 mm, and/or wherein the measuring cavity comprises an assembly space having a height HK measured between the first main surface of the substrate and the package lid wherein said height does not exceed HK = 1 mm.
However, it would have been an obvious matter of design choice to size the package and measuring cavity with these specific heights, since such a modification would have involved a mere change in the size of a component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237
Regarding claim 12, Ehren’s teachings are described above in claim 1 but are silent with respect to the surface area of the package defined by the package lid on the first main surface of the substrate does not exceed 8 x 4 mm2.
However, it would have been an obvious matter of design choice to size the package surface area covered by the package lid, since such a modification would have involved a mere change in the size of a component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237
Regarding claim 13, Ehren’s teachings are described above in claim 1 but are silent with respect to the micropump comprises lateral dimensions that do not exceed 4 x 4 mm2.
However, it would have been an obvious matter of design choice to size the micropump, since such a modification would have involved a mere change in the size of a component. A In re Rose, 105 USPQ 237

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding additional claim language of the hollow in claim 1 have been reviewed but are not found to be persuasive. The claim as presented allows for the lid 13 of Ehren to feature the cavity portion for 5/6/7 to reside to read on the newly claimed hollow. Applicant’s arguments for choosing a specific word has been reviewed as well. A suggestion would be to further expand what the measuring cavity is surrounding in totality, or example in Figure 2 shows the measuring cavity 14 covered by the lid 13 and surrounding bodies 20, 15, and 21. 
Applicant’s arguments regarding the additional claim 1 amendment to clarify that the measuring cavity has the pump and sensor has been reviewed but are not found to be persuasive. The sensor of 14 is directly within the cavity of K2 and the pumping surface for 8 of 7 must be within the measuring cavity to effectively pump the fluid. Furthermore, the sensor and pump are on the first main surface of the substrate but not directly in contact with the first main surface of the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746